Citation Nr: 0524615	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for disability 
manifested by low back pain.  

3.  Entitlement to service connection for disability 
manifested by bilateral knee pain.  

4.  Entitlement to service connection for disability 
manifested by bilateral leg pain.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had honorable active service from April 1969 to 
April 1971.  He also had active service from May 1974 to 
January 1976 that was under other than honorable conditions.  

In a May 1977 administrative decision, the RO determined that 
the veteran's period of service from May 1974 to January 1976 
was under dishonorable conditions.  See 38 C.F.R. 
§ 3.12(d)(4) (2004).  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a June 2003 rating decision in 
which the RO, inter alia, denied the veteran's claims for 
service connection for bilateral hearing loss, for disability 
manifested by low back pain, for disability manifested by 
bilateral knee pain, and for disability manifested by 
bilateral leg pain.  The veteran filed a notice of 
disagreement (NOD) in August 2003, and the RO issued a 
statement of the case (SOC) in February 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2004.  

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

On his March 2004 VA Form 9, the veteran checked a box 
indicating that he desired a Board hearing at the RO (travel 
board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to his March 2004 
request.  The RO should notify the 
veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 2 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).
 
 
 
 


